Citation Nr: 0826462	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  03-26 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected fascial 
hernia of the left leg.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected fascial 
hernia of the left leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The issues on appeal originally included entitlement to a 
rating in excess of 10 percent for fascial hernia of the left 
leg, entitlement to service connection for a right knee 
disability, and whether new and material evidence had been 
received to reopen a previously denied claim of service 
connection for a low back disability.  In a March 2006 
decision, the Board denied these claims.  The remaining 
issues on appeal, as set forth on the cover page of this 
decision, were remanded to the RO for additional evidentiary 
development.  

As set forth in more detail below, another remand of this 
matter is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The veteran seeks service connection for a left knee 
disability, which he contends was either incurred during 
active service or is secondary to his service-connected 
fascial hernia of the left leg.  The veteran also claims that 
he developed a psychiatric disorder secondary to his service-
connected fascial hernia of the left leg.  

In March 2006, after reviewing the record, the Board 
concluded that the evidence of record was insufficient to 
adjudicate the claims of service connection for a left knee 
disability and a psychiatric disability.  The Board 
determined that a remand was required in order to obtain a VA 
medical examination addressing the nature and etiology of the 
veteran's left knee disability and his claimed psychiatric 
disability.

Pursuant to the Board's remand instructions, the veteran was 
scheduled for VA medical examinations, to be held on May 24, 
2007, and on June 23, 2007, at the Mountain Home VA Medical 
Center (VAMC).  The veteran was duly notified of the time and 
place of these examinations in a letter purportedly mailed on 
May 11, 2007.  Nonetheless, the veteran failed to appear for 
the May 24, 2007 examination.  It appears that the VAMC then 
cancelled the June 23, 2007 examination, as well.  In 
November 2007, the AMC issued a Supplemental Statement of the 
Case denying the claims and noting that the veteran had 
failed to appear for his scheduled examinations.  See 
38 C.F.R. § 3.655 (2007).

Thereafter, however, a Report of Contact was associated with 
the claims folder, showing that on May 25, 2007, the day 
after the first scheduled VA medical examination, the veteran 
had contacted the Nashville RO by telephone, indicating that 
he had missed his VA examination appointment and requesting 
that it be rescheduled.  

Under applicable VA regulation, individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2007).  When 
entitlement to a VA benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
on the evidence of record.  38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a) (2007).  

In this case, there is no information of record regarding the 
reason for the veteran's failure to report for his May 24, 
2007 VA medical examination.  In light of the AMC's failure 
to consider the May 2007 Report of Contact, however, and 
affording the veteran the benefit of the doubt, the Board 
finds that he should be afforded another opportunity to 
appear for a VA medical examination in connection with his 
claims of service connection for a left knee disability and a 
psychiatric disorder.  Again, for reasons discussed in its 
March 2006 Remand, the Board finds that such examinations are 
necessary.  38 C.F.R. § 3.159(c)(4) (2007).

The Board, however, wishes to make clear to the veteran that 
he must meet his obligations by cooperating with the VA's 
efforts to provide an adequate medical examination.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  He is advised that 
evidence currently of record is insufficient to support an 
award of service connection for a left knee disability and a 
psychiatric disorder and that if he fails, without good 
cause, to report for examinations scheduled in conjunction 
with his claims, such claims will be rated on the evidence of 
record.  38 C.F.R. § 3.655 (2007).  

Additionally, the Board notes that the record on appeal 
appears to be incomplete.  In that regard, in support of his 
claim, the veteran has submitted copies of clinical records 
from the Shreveport, Louisiana, VAMC dated from May 1972 to 
March 1973.  In pertinent part, these records show that in 
May 1972, the veteran sought treatment for an unstable and 
painful left knee.  He was diagnosed as having a possible 
left medial meniscus tear and underwent a left medial 
meniscectomy in July 1972.  Unfortunately, however, these 
records do not appear to be complete.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including records from VA medical 
facilities.  VA will only end these efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2).  Given the nature of the issue on appeal, the 
Board finds that complete medical records from the Shreveport 
VAMC may provide a more complete picture of the circumstances 
surrounding the origin of a veteran's current left knee 
disability.  Thus, additional efforts by the RO to obtain 
them are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Shreveport 
VAMC and obtain complete treatment 
records pertaining to the veteran for the 
period from January 1972 to December 
1973.  

2.  The veteran should be scheduled for a 
VA medical examination to determine the 
etiology of his current left knee 
disability.  The claims folder should be 
made available to the examiner for review 
in connection with examination and the 
examiner must indicate that the claims 
folder was reviewed in its entirety.  The 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the current left knee disability is 
causally related to the veteran's active 
service or any incident therein.  

If the examiner determines that the 
current left knee disability is not 
directly related to the veteran's active 
service, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the left knee 
disability is either causally related to 
or aggravated by the veteran's service-
connected fascial hernia of the left leg.  
By aggravation, the Board means a 
permanent increase beyond the natural 
progress of the disability.

The examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed.  If the examiner is 
unable to provide the requested 
opinion(s) without resorting to 
speculation, it should be so stated.

3.  The veteran should also scheduled for 
a VA medical examination to determine the 
nature and etiology of his purported 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review in connection with the 
examination.  If the veteran is found to 
currently have an acquired psychiatric 
disorder, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the current psychiatric 
disorder is causally related to the 
veteran's active service or any incident 
therein.  

If the examiner determines that the 
current psychiatric disorder is not 
directly related to the veteran's active 
service, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the psychiatric 
disorder is either causally related to or 
aggravated by the veteran's service-
connected fascial hernia of the left leg.  
By aggravation, the Board means a 
permanent increase beyond the natural 
progress of the disability.

The examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed.  If the examiner is 
unable to provide the requested 
opinion(s) without resorting to 
speculation, it should be so stated.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the record assembled for appellate 
review.  If the benefits requested on 
appeal are not granted, the veteran and 
his representative should be furnished 
SSOC and provides an opportunity to 
respond. 

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


